 Case 3:20-cv-01672-DMS-BLM Document 7 Filed 10/06/20 PageID.38 Page 1 of 2



1    Naoki S. Kaneko, SBN 252285
     nkaneko@shb.com
2    SHOOK, HARDY & BACON L.L.P.
     Jamboree Center
3    5 Park Plaza, Suite 1600
     Irvine, California 92614
4    Tel: 949-475-1500 | Fax: 949-475-0016
5    James P. Muehlberger, pro hac vice to be filed
     jmuehlberger@shb.com
6    SHOOK, HARDY & BACON L.L.P.
     2555 Grand Boulevard
7    Kansas City, Missouri 64108
     Tel: 816-474-6550 | Fax: 816-421-5547
8
     Joan R. Camagong, SBN 288217
9    jcamagong@shb.com
     SHOOK, HARDY & BACON L.L.P.
10   One Montgomery, Suite 2600
     San Francisco, California 94104
11   Tel: 415-544-1900 | 415-391-0281
12   Attorneys for Defendant
     Unilever United States, Inc.
13
14                                     UNITED STATES DISTRICT COURT
15                                SOUTHERN DISTRICT OF CALIFORNIA
16
17   NICOLE KRAUSE-PETTAI, SCOTT                       Case No. 3:20-cv-01672-DMS-BLM
     GRIMM, STEVE TABU LANIER,
18   CHRISTY STEVENS, individually and                 Judge: Hon. Dana M. Sabraw
     on behalf of all others similarly situated,       Ctrm: 13A
19                                                     Action Filed: August 26, 2020
                         Plaintiffs,
20                                                     ORDER GRANTING STIPULATION
             v.                                        FOR EXTENSION OF TIME TO
21                                                     RESPOND TO PLAINTIFFS’ CLASS
     UNILEVER UNITED STATES, INC., a                   ACTION COMPLAINT
22   corporation; and DOES 1-10, inclusive,
                                                       [Filed Concurrently with Stipulation]
23                       Defendants.
                                                       Complaint Served:
24                                                     September 22, 2020

25                                                     Current Response Date:
                                                       October 13, 2020
26
                                                       New Response Date:
27                                                     November 12, 2020

28

     4832-0593-0189 v1                                                [PROPOSED] ORDER
                                                          Case No: 3:20-cv-01672-DMS-BLM
 Case 3:20-cv-01672-DMS-BLM Document 7 Filed 10/06/20 PageID.39 Page 2 of 2




1          Currently before the Court is the parties’ Stipulation for Extension of Time to
2    Respond to Plaintiffs’ Class Action Complaint. Good cause appearing, the stipulation
3    is GRANTED.
4          Defendant’s deadline to respond to Plaintiffs’ Complaint is extended to
5    November 12, 2020.
6          IT IS SO ORDERED.
7    Dated: October 6, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
                                                                   [PROPOSED] ORDER
                                                       Case No: 3:20-cv-01672-DMS-BLM
